DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,006,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter of the present application is disclosed in the claims of the reference application/patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enns (DE-10 2009 060 095 A1).
Claim 1: Enns discloses a cane comprising: a primary leg (2) having a top end and an opposed bottom end; a handle (paragraph 15 of English translation) coupled to the top end of the primary leg; and at least two secondary legs (4-6) that are each pivotably coupled to the primary leg between the top and bottom ends of the primary leg, wherein each of the at least two secondary legs is pivotable between a first, retracted position (seen in FIG. 1) and a second, deployed position (seen in FIG. 2).
Claim 2: Enns discloses each of the at least two secondary legs as comprising a proximal end that is pivotably coupled to the primary leg and an opposed distal end, wherein when the at least two secondary legs are in the deployed position, the distal end of each secondary leg and the bottom end of the primary leg are configured to concurrently engage a surface upon which a user of the cane is walking or standing (as seen in FIG. 4).
Claim 4: Enns discloses the at least two secondary legs as consisting of three secondary legs (4-6), and wherein when the three secondary legs are in the deployed position, the distal ends of the three secondary legs and the bottom end of the primary leg provide four points of contact with the surface (FIGS. 2 and 4).
Claim 8: Enns discloses a connector assembly (3) having: a connector body that defines an opening that receives the primary leg (as seen in FIGS. 2 and 7); and at least two connector projections extending from the connector body (outer edges of 3 between recesses 35 and 36), wherein each secondary leg of the at least two secondary legs is pivotably connected to a respective connector projection of the at least two connector projections (via pin 32).
Claim 9: Enns discloses the connector body as being selectively axially translatable along a length of the primary leg to effect movement of the at least two secondary legs about and between the retracted position and the deployed position (as evidenced by FIGS. 4 and 6).
Claims 10 and 11: Enns discloses the primary leg as comprising at least one stop element configured to engage the connector body to limit axial translation of the connector body along the primary leg, wherein the at least one stop element comprises at least one button clip (24).
Claim 12: Enns discloses a guide assembly (12) having: a center coupling that defines an opening that receives the primary leg and is secured to the primary leg between the proximal ends of the at least two secondary legs and the bottom end of the primary leg (as seen in FIG. 3); and at least two extension arms (8-10) extending radially outwardly from the center coupling, wherein each extension arm of the at least two extension arms is pivotably coupled to the center coupling (via 41) and a respective secondary leg of the at least two secondary legs (20).
Claim 13: Enns discloses the guide assembly as further comprising at least two outer couplings (pins 20), wherein each outer coupling of the at least two outer couplings is secured to a respective secondary leg of the at least two secondary legs (20 passes through two openings on a respective secondary leg) between the proximal and distal ends of the secondary leg (FIG. 3), and wherein each extension arm of the at least two extension arms is pivotably coupled to the center coupling and a respective outer coupling of the at least two outer couplings (members 8-10 pivot about 20).

Claim(s) 1-5, 8 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greth et al. (US-3,550,602).
Claim 1: Greth et al. discloses a cane comprising: a primary leg (14) having a top end and an opposed bottom end; a handle (68) coupled to the top end of the primary leg; and at least two secondary legs (can be considered members 16, which is comprises of members 18 and 20, or alternatively can be considered members 20) that are each pivotably coupled to the primary leg between the top and bottom ends of the primary leg, wherein each of the at least two secondary legs is pivotable between a first, retracted position and a second, deployed position (col. 2, lines 47-52; secondary legs could be retracted to be parallel with the primary leg, as evidenced by the location of stop 44 and angle A shown in FIG. 9).
Claim 2: Greth et al. discloses each of the at least two secondary legs as comprising a proximal end that is pivotably coupled to the primary leg and an opposed distal end, wherein when the at least two secondary legs are in the deployed position, the distal end of each secondary leg and the bottom end of the primary leg are configured to concurrently engage a surface upon which a user of the cane is walking or standing (as seen in FIGS, 6 and 7).
Claim 3: Greth et al. discloses the at least two secondary legs as consisting of two secondary legs (in the embodiment shown in FIG. 7), and wherein when the two secondary legs are in the deployed position, the distal ends of the two secondary legs and the bottom end of the primary leg provide three points of contact with the surface (FIG. 7).
Claim 4: Greth et al. discloses the at least two secondary legs as consisting of three secondary legs (in the embodiment shown in FIG. 6), and wherein when the three secondary legs are in the deployed position, the distal ends of the three secondary legs and the bottom end of the primary leg provide four points of contact with the surface (FIG. 6; col. 3, lines 53-56).
Claim 5: Greth et al. discloses the handle as being selectively removable and replaceable (col. 3, lines 67-68).
Claim 8: Greth et al. discloses a connector assembly (12) having: a connector body that defines an opening that receives the primary leg (as seen in FIG. 9, opening receives element 64 which receives 14); and at least two connector projections (30) extending from the connector body, wherein each secondary leg (comprised of members 18 and 20) of the at least two secondary legs is pivotably connected to a respective connector projection of the at least two connector projections (via 40, 24).
Claim 16: Greth et al. discloses a connector assembly having: a connector body (12) that defines an opening that receives the primary leg (as seen in FIG. 9, opening receives element 64 which receives 14); and at least two connector projections (portion 36 of 30) extending from the connector body (via 30, portions 36 extend downwardly from the body 12); and two sleeves (members 18) that each receive and are secured to a proximal end of a respective secondary leg (members 20) of the two secondary legs, wherein each of the two sleeves is pivotably coupled to a respective connector projection of the two connector projections (as discussed with regards to claims 1 and 2).
Claim 17: Greth et al. discloses the connector body as being not axially translatable relative to a length of the primary leg (12 is fixed in placed via fasteners 62, which when tightened do not allow the connector body 12 to translate along the primary leg 14; col. 3, lines 20-22).
Claim 18: Greth et al. discloses the connector body as further comprising two stop elements (44), wherein each of the two stop elements overlies a respective connector projection (44 is located above portion 36) and is configured to limit pivotal movement of a respective secondary leg relative to the connector projection (col. 2, lines 47-52).
Claim 19: Greth et al. discloses the two connector projections as extending radially outwardly from the connector body (portions 36 extend outwardly from portions that radially extends out of 12; col. 2, lines 17-21).

Claim(s) 1, 2, 6-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delacour (US-3,999,565).
Claim 1: Delacour discloses a cane comprising: a primary leg (11) having a top end and an opposed bottom end; a handle (15-17) coupled to the top end of the primary leg; and at least two secondary legs (45-48) that are each pivotably coupled to the primary leg between the top and bottom ends of the primary leg, wherein each of the at least two secondary legs is pivotable between a first, retracted position (seen in FIG. 4) and a second, deployed position (seen in FIG. 3).
Claim 2: Delacour discloses each of the at least two secondary legs as comprising a proximal end that is pivotably coupled to the primary leg and an opposed distal end, wherein when the at least two secondary legs are in the deployed position, the distal end of each secondary leg and the bottom end of the primary leg are configured to concurrently engage a surface upon which a user of the cane is walking or standing (as seen in FIG. 3).
Claim 6: Delacour discloses a collar (19, 26, 18) that defines an opening that receives the primary leg (as seen in FIG. 3), wherein the collar is secured to the primary leg between the handle and the proximal ends of the at least two secondary legs (as seen in FIGS. 3 and 4).
Claim 7: Delacour discloses the collar as having a sleeve portion (19) and a flange portion (26, 18) that extends radially outwardly from the sleeve portion to define a support surface (as seen in FIG. 3).
Claim 8: Delacour discloses a connector assembly (19) having: a connector body that defines an opening that receives the primary leg (as seen in FIGS. 3 and 4); and at least two connector projections extending from the connector body (projections which extend radially from 19 and are received by the top portions of 45-48, which are attached thereto by a fastener), wherein each secondary leg of the at least two secondary legs is pivotably connected to a respective connector projection of the at least two connector projections (via fastener, not labeled, but seen in FIG. 4).
Claim 9: Delacour discloses the connector body as being selectively axially translatable along a length of the primary leg to effect movement of the at least two secondary legs about and between the retracted position and the deployed position (as evidenced by FIGS. 3 and 4; col. 1, lines 60-63).
Claim 12: Delacour discloses a guide assembly (57) having: a center coupling that defines an opening that receives the primary leg and is secured to the primary leg between the proximal ends of the at least two secondary legs and the bottom end of the primary leg (as seen in FIGS. 3 and 4); and at least two extension arms (53-56) extending radially outwardly from the center coupling, wherein each extension arm of the at least two extension arms is pivotably coupled to the center coupling (via a fastener) and a respective secondary leg of the at least two secondary legs.
Claim 13: Delacour discloses the guide assembly as further comprising at least two outer couplings (fasteners, not labeled but seen in FIG. 4), wherein each outer coupling of the at least two outer couplings is secured to a respective secondary leg of the at least two secondary between the proximal and distal ends of the secondary leg (FIGS. 3 and 4), and wherein each extension arm of the at least two extension arms is pivotably coupled to the center coupling and a respective outer coupling of the at least two outer couplings (members 53-56 pivot about the fasteners).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harocopo (US-3,606,898).
Claim 1: Haracopo discloses cane comprising: a primary leg (2) having a top end and an opposed bottom end; a handle (3 or 4) coupled to the top end of the primary leg; and at least two secondary legs (5, 7; FIG. 1) that are each pivotably coupled to the primary leg between the top and bottom ends of the primary leg, wherein each of the at least two secondary legs is pivotable between a first, retracted position (seen in FIG. 3) and a second, deployed position (seen in FIG. 1).
Claim 2: Harocopo discloses each of the at least two secondary legs as comprising a proximal end that is pivotably coupled to the primary leg and an opposed distal end, wherein when the at least two secondary legs are in the deployed position, the distal end of each secondary leg and the bottom end of the primary leg are configured to concurrently engage a surface upon which a user of the cane is walking or standing (as seen in FIG. 1).
Claim 3: Harocopo discloses the at least two secondary legs as consisting of two secondary legs (5 and 7), and wherein when the two secondary legs are in the deployed position, the distal ends of the two secondary legs and the bottom end of the primary leg provide three points of contact with the surface (FIG. 1).

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balo (FR-856,214 A).
Claim 1: Balo discloses a cane comprising: a primary leg (1, 4, 9) having a top end and an opposed bottom end; a handle (5,6) coupled to the top end of the primary leg; and at least two secondary legs (8,8’,8”) that are each pivotably coupled to the primary leg between the top and bottom ends of the primary leg (as seen in the figures), wherein each of the at least two secondary legs is pivotable between a first, retracted position (seen in FIGS, 1, 2 and 5) and a second, deployed position (seen in FIGS. 3 and 4).
Claim 20: Balo discloses an extension arm (7, 7’, 7”) comprising first and second sections (each of 7, 7”, 7” is considered one section) that are each pivotably coupled to respective distal ends of each secondary leg of the at least two secondary legs (as seen in the figures),  wherein the first and second sections are pivotably coupled to each other (where 7, 7’, 7” meet along the center axis of the cane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harocopo (US-3,606,898) alone.
Harocopo is discussed above and discloses a retention assembly (8) comprising a center body that defines an opening that receives the primary leg and is secured to the primary leg between the proximal ends of the at least two secondary legs and the bottom end of the primary leg (as seen in FIGS. 1 and 3, the center body is the portion of 8 that receives 2 as shown in dashed lines in FIG. 3); and at least one retention element extending radially outwardly from the center body configured to engage at least one of the at least two secondary legs when the secondary legs are in the retracted position (as seen in FIG. 3, there is a portion of 8 that extends off the one side of the center body, wherein the portion receives the secondary legs as shown in dashed lines).  It is not clear if Harocopo has at least two retention elements, one for each secondary leg.  However, it would have been obvious to have at least two separate retention elements, so that each leg has its own retention device and the retention assembly would be better able to secure the secondary legs in the retracted position.
Regarding claim 15, it would have been obvious to have each retention element be a mounting clip, such as that shown in FIG. 5 of Harocopo (element 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636